Order entered November 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01108-CV

                             ARCH RESORTS, LLC, Appellant

                                               V.

                          CITY OF MCKINNEY, TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01855-2015

                                           ORDER
       We GRANT appellee’s November 12, 2015 motion for an extension of time to file its

appellee/cross-appellant’s brief TO THE EXTENT that appellee shall file its brief by

DECEMBER 22, 2015. We caution appellee that no further extension of time will be granted in

this accelerated appeal absent extraordinary circumstances.


                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE